Citation Nr: 0409533	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to July 1945.  
The veteran died on October [redacted], 2001.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied service connection for the cause of the 
veteran's death.  She was notified of the rating decision later 
that month.  The appellant filed a notice of disagreement in 
August 2002.  The RO issued a statement of the case in September 
2002 and RO received the appellant's substantive appeal later that 
month.  

FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was in 
effect for varicose veins of the right and left legs and for a 
scar of the right thigh.  

2.  The veteran died on October [redacted], 2001.  The immediate cause of 
death was end stage cardiomyopathy.  

3.  A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the veteran's 
death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other things, 
this law redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that was not 
well grounded.  

This liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  
As explained below, the Board finds that all relevant evidence has 
been obtained with regard to the appellant's claims and that the 
requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way of 
the January 2002 rating decision and the September 2002 Statement 
of the Case, the RO advised the appellant and her representative 
of the basic laws and regulations governing her claim and the 
bases for the denial of the claim.  Moreover, the Board finds that 
they have been given notice of the information and evidence needed 
to substantiate the claims, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters of 
December 2001 and April 2002) and have been afforded opportunities 
to submit such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide.  

In the present case, in the December 2001 and April 2002 letters, 
the RO advised the appellant to identify evidence since showing 
the veteran's cause of death, an injury, disease or other event in 
service and a relationship between the cause of death and the 
injury, disease or event in service.  She was told the types of 
evidence that VA would assist in obtaining.  In addition, the 
appellant was informed of her responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO specifically 
requested that the appellant provide it with or identify any other 
additional evidence that could help substantiate her claim, 
including complete authorizations to obtain VA and private medical 
evidence.  

For the above reasons, the Board finds that the RO's notices in 
December 2001 and April 2002 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and, Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (preadjudicatory VCAA notice and the 
content of the notice requirement). 

Also, as to the VCAA notice requirement, the Veterans Benefits Act 
of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to 
be codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to respond 
to VA's request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  Identified records from the Bridgeport Hospital, 
Stamford Hospital, Brian B. Hennessy, M.D. and VA outpatient 
treatment records are associated with the claims folder.  
Significantly, neither the appellant or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Background

The veteran's service medical records indicate that he was wounded 
in combat operations during World War II.  He suffered a fracture 
to the right femur.  Post-surgically he had circulatory 
disturbance of both lower extremities and had ligation performed 
to both femoral veins.  By a July 1945 rating decision, service 
connection for the bilateral leg disability was granted.  

In December 1985, the veteran claimed service connection for a 
heart condition, claimed as secondary to his service-connected 
bilateral lower extremity disability, the characterized as 
bilateral varicose veins and thrombophlebitis.  A January 1986 
rating decision denied service connection for a heart condition.  
The veteran was notified of that decision but did not initiate an 
appeal.  

The veteran was referred for a cardiovascular evaluation in April 
1997.  The examiner noted that the veteran was found to have an 
abhoral aortic aneurism on a routine examination about three years 
ago.  The veteran reported mild symptoms of substernal tightness 
with moderate to heavy exertion for the last few years.  Following 
g a physical examination, he was assessed with chronic stable 
coronary artery disease, stable chronic atrial fibrillation and an 
abnormal aortic aneurism that was reaching near significant size.  

In April 1997, the veteran was hospitalized for myocardial 
revascularization prior to an abdominal aneurism repair.  A 
discharge summary revealed that he had several complications 
during the course of hospitalization.  They reveal the he 
underwent two coronary artery bypass surgeries, an endoscopy, an 
angiography, an exploratory laporectomy, left hemicolectomy, 
transverse colostomy, sternal debridement and bilateral 
myocutaneous flap closure and a tracheostomy.  He was diagnosed 
upon discharge from the hospital with a primary diagnosis of 
coronary artery disease and secondary diagnoses of sternal wound 
infection, perforated viscus, peptic ulcer disease, status post 
cerebral vascular accident and respiratory failure.  

A January 2000 VA treatment record noted that the veteran's 
abdominal aortic aneurism was stable.  The veteran was 
asymptomatic and without evidence of abdominal or back pain.  A CT 
scan showed a 5.7 centimeter infrarenal abdominal aortic aneurism 
with extension into the left iliac artery.  

A July 2000 letter from the Wound Care Center indicated that the 
veteran was followed for treatment of venous stasis ulcers and 
edema of both lower extremities since 1997.  He suffered from 
chronic venous changes including hemosiderin deposition and 
increased pigmentation around the medial and lateral malleolus 
bilaterally, with evidence of venous hypertension and secondary 
involvement of the deep system.  This required elevation of the 
extremities and use of Ace wraps to compensate for the venous 
hypertension and allow for slow healing of ulcers.  He also had 
intractable edema, chronic swelling, subcutaneous enduration and 
fibrosis.  

A July 2001 VA hospital discharge summary indicated that the 
veteran had become increasingly unsteady on his feet over the past 
couple of months, most likely due to repeated cerebrovascular 
accidents.  He was wheelchair bound and needed assistance with his 
activities of daily living.  In addition, he had severe peripheral 
vascular disease with bilateral healing ulcers on his left lower 
extremity.  

Records from the Stamford Hospital in October 2001 indicate that 
the veteran was admitted after he had uncontrolled epistaxis at a 
nursing home.  He was subsequently found to be in congestive heart 
failure.  A chest x-ray showed left lung opacification, suggestive 
of complete atelectasis.  An EKG showed atrial fibrillation with 
rapid ventricular response, right bundle-branch block and a left 
anterior hemiblock.  The veteran died on October [redacted], 2001.  The 
diagnosis upon his death was congestive heart failure, coronary 
artery disease and renal failure.  A certificate of death reported 
the immediate cause of death as end stage cardiomyopathy.  

Finally, in an April 2002 letter, the veteran's former physician, 
L. Schine, M.D. offered an opinion with respect to the veteran's 
medical condition during his lifetime.  Dr. Schine indicated that 
he treated the veteran for four years.  He was first seen in 1997 
at the VA Peripheral Vascular clinic.  He was treated in the 
clinic for severe pedal edema, complicated by stasis dermatitis, 
frequent cellulitis, persistent ulcerations and weeping leg 
wounds.  The physician opined that pedal edema was "preliminary 
evidence" of a lifetime of progressive cardiovascular disease.  He 
further noted that everything in the veteran's complicated medical 
history shows evidence of progressive cardiovascular disease that 
would most certainly contribute to congestive heart failure and 
his ultimate death.  

III.  Analysis

The veteran's spouse contends that the veteran's service-connected 
disability is related to his death.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability incurred 
in or aggravated by service caused or contributed substantially or 
materially to the veteran's death.  The issue involved will be 
determined by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312(a) (2003).

Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected disability 
is established as either the principal or contributory cause of 
death.  A service-connected disability will be considered as the 
principal cause of death when such disability was the immediate or 
underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2003).  For a service-connected disability 
to be considered a contributory cause of death, it must be shown 
that it contributed substantially or materially; that it combined 
to cause death; that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2003).  It is not sufficient that 
the service-connected disability casually shared in the production 
of death, but rather must be shown that there was a causal 
connection.  Id. 

The Board has carefully reviewed the veteran's claims folder.  His 
service medical records and records for one year following service 
do not show treatment for a heart disorder.  They do reflect that 
he incurred a gunshot wound to his right thigh.  Treatment of the 
condition initially resulted in thrombophlebitis and varicose 
veins of both lower extremities.  During the veteran's lifetime 
service connection was in effect for varicose veins of the right 
and left legs, each evaluated as 60 percent disabling, and a 
noncompensable evaluation for a gunshot wound scar to the right 
thigh.  The combined evaluation since January 12, 1998 was 90 
percent.  

After careful review of the claims folder, the Board finds that 
service connection for the cause of the veteran's death is not 
warranted.  In this regard, the records from Stamford Hospital in 
October 2001 show that the veteran had congestive heart failure, 
coronary artery disease and renal failure.  The certificate of 
death listed the immediate cause of death as end stage 
cardiomyopathy.  The competent medical evidence of record does not 
show that the veteran's bilateral varicose vein disability caused 
or substantially contributed to the veteran's death.  In making 
this determination, the Board has considered the opinion of Dr. 
Schine, to the effect, that the service-connected disability was 
an early indicator of the veteran's future heart problems.  
However, while the opinion addresses a theoretical causal 
connection between heart disease and bilateral varicose veins, it 
does not address the question of whether the service-connected 
disability was either the principal or contributory cause of 
death.  As such, the preponderance of the evidence is against the 
claim and service connection for the cause of the veteran's death 
must be denied.  

The Board has considered the appellant's assertions in 
adjudicating this claim. However, as a layperson, without the 
appropriate medical training and experience, she cannot provide a 
probative opinion on medical matters, such as whether the veteran 
suffered from a particular disability, and its relation, if any, 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In the absence of any competent evidence supporting the claimed 
relationship between the veteran's death and his military service, 
the Board must conclude that the claim on appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit- of-the-doubt doctrine; however, as 
the neither supports a finding that, nor is in relative equipoise 
on the question of whether, a disability of service origin caused 
or substantially or materially contributed to cause the veteran's 
death-the critical question in this case-that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for the cause of the veteran's death is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



